DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “a controller, wherein the controller is configured to execute: a first bending-back process in which the second pipe is bent, after the first bending process, in a direction opposite to the first direction in the first area” in combination with the rest of the claimed limitations set forth in claim 1, and neither anticipates nor renders obvious “bending-back the second pipe, after the bending in the first direction, in a direction opposite to the first direction in the first area” in combination with the rest of the claimed limitations set forth in claim 6. 
US 5,937,686 to Arai discloses a manufacturing device and method for a bent pipe where the bent pipe is obtained by bending a double pipe with a first pipe (11) and a second pipe (12) containing therein the first pipe, the device comprising an inner core metal (5) configured to be placed in the first pipe (11), an intermediate core metal (6) configured to be placed between the first pipe and the second pipe, a bending mold (1) configured to bend the double pipe [see figures 1A, 1B & 2; col. 3 lines 20-33]. 
US 7,131,313 to Nakazato discloses a bending method for a double tube where an inner core metal (5) is placed inside an inner pipe (30a) and the inner pipe (30a) with the inner core metal therein is then placed inside an intermediate core metal (6) which is then placed inside an outer pipe (30b). A bending mold (1) is then used to form 2 bends in different directions within the pipe while the core metals (5, 6) are present therein in order to bend the double pipe with a desired gap between the inner and outer pipes [see figures 3-7; see col. 4 line 57-col. 5 line 22].
Claims 1-6 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/Debra M Sullivan/
Primary Examiner, Art Unit 3725